Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(f) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of this Amendment No. 6 to the statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, par value $0.001 per share, of Trans World Corporation and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filing.In evidence thereof, the undersigned, hereby execute this Agreement this 24th day of January, 2013. SC FUNDAMENTAL VALUE FUND, L.P. By: SC Fundamental LLC, as General Partner By: /s/ Neil H. Koffler Neil H. Koffler, Member SC FUNDAMENTAL LLC By: /s/ Neil H. Koffler Neil H. Koffler, Member SC FUNDAMENTAL VALUE BVI, LTD. By: SC Fundamental BVI, Inc., as managing general partner of investment manager By: /s/ Neil H. Koffler Neil H. Koffler, Vice President SC-BVI PARTNERS By: SC Fundamental BVI, Inc., as managing general partner By: /s/ Neil H. Koffler Neil H. Koffler, Vice President PMC-BVI, INC. By: /s/ Neil H. Koffler Neil H. Koffler, Secretary SC FUNDAMENTAL BVI, INC. By: /s/ Neil H. Koffler Neil H. Koffler, Vice President /s/ Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for Peter M. Collery (1) /s/ Neil H. Koffler Neil H. Koffler /s/ Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for John T. Bird (2) /s/ Neil H. Koffler Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz (3) Executed by Neil H. Koffler as Attorney-in-Fact for Peter M. Collery.The Power of Attorney for Mr. Collery is attached hereto as Exhibit 3. Executed by Neil H. Koffler as Attorney-in-Fact for John T. Bird.The Power of Attorney for Mr. Bird is attached as Exhibit 3 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 14, 2011, and is incorporated herein by reference. Executed by Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz. The Power of Attorney for Mr. Hurwitz is attached as Exhibit 4 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 14, 2011, and is incorporated herein by reference.
